                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                     :       Case No. 3:17CR121

               Plaintiff,                     :       Judge Thomas M. Rose

       v.                                     :

JASON ALEXANDER BIGLER,                       :

               Defendant.                     :

                 ORDER AMENDING FINAL ORDER OF FORFEITURE

       Upon the Motion of the United States of America to Amend the Final Order of Forfeiture

(Doc. 37),

       IT IS HEREBY ORDERED that:

       1.      The Final Order of Forfeiture is hereby amended to delete the forfeiture of the

Lenovo Think Pad laptop, Type 7443-CTR, SN: L3-A0506 to the United States. The Lenovo

Think Pad was returned to Defendant’s parents Don and Louis Bigler on January 23, 2018.

       2.      All other terms of the Final Order of Forfeiture entered on August 2, 2018, Doc.

36, remain unchanged.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Order.



SO ORDERED:

Dated: December 14, 2018                            *s/Thomas M. Rose
                                              ____________________________________
                                                    THOMAS M. ROSE
                                                    UNITED STATES DISTRICT JUDGE
